Citation Nr: 0120497	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative changes, residual fractures, simple, base of 
transverse process, first lumbar vertebra, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
psychopathological gastrointestinal reaction, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's wife
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from October 1942 to 
October 1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In July 1997, the RO granted an increased rating 
for service-connected degenerative changes, residual 
fractures, simple, base of transverse process, first lumbar 
vertebra, from 0 percent disabling to 20 percent, effective 
from February 1997.  At that time, the RO also denied a claim 
of entitlement to an increased rating for service-connected a 
psychopathological gastrointestinal reaction, evaluated as 10 
percent disabling.  The veteran appealed both increased 
ratings issues.  

In November 1998, the RO denied a claim of entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU), and the veteran appealed.  At that 
time, the RO also increased the veteran's evaluation for his 
degenerative changes, residual fractures, simple, base of 
transverse process, first lumbar vertebra, to 40 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In June 2001, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2001).  



REMAND

The Board first notes that there has been a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

With regard to the TDIU claim, the Board notes that in April 
1999, the RO received a letter from Norman E. Hankins, Ed.D., 
who indicated that the veteran was unable to work.  This 
evidence was received subsequent to the issuance of the March 
1999 statement of the case.  The appellant has not submitted 
a written waiver of initial RO consideration of the new 
evidence, and it does not appear that this evidence has been 
reviewed by the RO.  See 38 C.F.R. § 20.1304(a), (c) (2000).  
In this respect, regulations provide that any pertinent 
evidence that is accepted by the Board must 


be referred to the RO for review and preparation of a 
supplemental statement of the case (SSOC), unless this 
procedural right is waived by the appellant.  See id.  Given 
the foregoing, and as it appears that the evidence received 
in April 1999 is pertinent to the TDIU issue in appellate 
status, the Board is required to take action pursuant to 38 
C.F.R. § 20.1304(c) to ensure preliminary consideration by 
the RO.  

With regard to the claim for an increased rating for service-
connected degenerative changes, residual fractures, simple, 
base of transverse process, first lumbar vertebra, a review 
of the transcript of the veteran's hearing, held in June 
2001, shows that it was asserted that the veteran could walk 
up until about three years ago, but that the veteran now has 
weakness of the legs due to his back disorder which 
completely prevents him from walking.  Notwithstanding 
certain findings in recent VA hospital reports, the most 
recent relevant examination report in the claims file is a VA 
general medical examination report, dated in October 1998, 
which indicates that the veteran was able to walk, if only 
for short distances with a cane.  It therefore appears that 
it is alleged that the veteran's low back disorder has 
worsened since his last examination.  On remand, the RO 
should schedule the veteran for VA spine examination.  

With regard to the claim for an increased rating for service-
connected psychopathological gastrointestinal reaction, a 
review of a November 1998 statement of the case shows that 
the RO noted that the veteran's 10 percent rating has been in 
effect since 1957, and was protected.  See 38 U.S.C.A. § 1159 
(West 1991); 38 C.F.R. § 3.951 (2000).  The RO then applied 
38 C.F.R. § 4.132, Diagnostic Code 9502, to determine that an 
increased rating was not warranted.  However, the veteran's 
increased rating claim was not received until March 1997, and 
the rating criteria for this disorder, as cited by the RO, 
were changed prior to receipt of his claim.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996).  The RO therefore erroneously 
applied the old criteria, as in effect prior to November 7, 
1996.  Furthermore, a review of the hearing transcript shows 
that it is now alleged 


that the veteran's symptoms have worsened within the last 
year.  On remand, the RO should afford the veteran 
psychiatric and gastrointestinal examinations, followed by 
application of the current criteria.  

The Board further notes that none of the examination reports 
of record include an opinion as to the effect that the 
veteran's service-connected disabilities have upon his 
ability to work.  However, VA has a duty to supplement the 
record by obtaining an opinion as to the effect that the 
veteran's service-connected disabilities have upon his 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294 
(1995); Gary v. Brown, 7 Vet. App. 229 (1994).  On remand, 
the examiners should be asked to include an opinion which 
addresses the general extent of functional and industrial 
impairment caused by the veteran's service-connected 
degenerative changes, residual fractures, simple, base of 
transverse process, first lumbar vertebra, and his 
psychopathological gastrointestinal reaction, as appropriate.  

Finally, at the veteran's hearing it was stated that the 
veteran is receiving benefits from the Social Security 
Administration (SSA), and that the veteran's representative 
requested that the record be held open 30 days so that these 
records could be submitted.  However, it does not appear that 
the SSA's records are currently associated with the claims 
files.  As it appears the representative argues that the 
SSA's records are probative of the veteran's claims, these 
records should be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The claims are therefore REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have recently 
treated him for his claimed disabilities 
which have not been already reported to 
the VA.  If the veteran believes that all 
the medical records are already on file 
and that there are no additional medical 
records missing, he should specifically 
indicate so.   If any recent private 
treatment is reported and those records 
cannot be obtained by the RO, the veteran 
and his representative should be informed 
and afforded an opportunity to obtain the 
records.  The Board is particularly 
interested in obtaining copies of 
treatment after January 2001.  All 
treatment and/or medical records obtained 
as a result of this inquiry should be 
associated with the claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed by the veteran for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately unsuccessful, should 
be documented in the claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the veteran of the records it was unable 
to obtain, briefly explain the efforts 
made to obtain such records, and describe 
any further action that the RO will take 
to obtain such records.  For any VA or 
other Federal department or agency 
records, the RO should, in accord with 
the VCAA, § 5103A(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

4.  Thereafter, the RO should schedule 
the veteran for VA psychiatric and 
gastrointestinal examinations to 
determine the degree of severity of his 
service-connected psychopathological 
gastrointestinal reaction, and its impact 
on his ability to obtain and maintain 
employment.  The claims folder must be 
made available to the examiners in 
conjunction with the examination.  Such 
tests as the examining physicians deem 
necessary should be performed.  In each 
case, the veteran's psychopathological 
gastrointestinal reaction should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of his 
recorded medical and vocational history.  
Specifically, the examiners should 
provide opinions addressing the relative 
degree of industrial impairment resulting 
from the veteran's psychopathological 
gastrointestinal reaction.  The examiners 
should employ language consistent with 
the applicable rating criteria and should 
describe to the extent possible, what 
types of employment activities or related 
work-place limitations, if any, are 
resulting due solely to the veteran's 
service-connected psychopathological 
gastrointestinal reaction, bearing in 
mind his entire social-medical history, 
particularly, any degree of industrial 
impairment caused by one or more 
nonservice connected disorders.  The VA 
examiners should also describe how the 
symptoms of the veteran's service-
connected psychopathological 
gastrointestinal reaction affect his 
social capacity, including his ability to 
establish and maintain effective work and 
social relationships.  

With regard to the psychiatric 
examination, if there are different 
psychiatric disorders, the examining 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
psychopathological gastrointestinal 
reaction.  The VA psychiatric examiner 
should assign the veteran's 
psychopathological gastrointestinal 
reaction a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the DSM-
IV.  

5.  The veteran should also be afforded a 
comprehensive VA examination of the 
spine, to determine the severity of his 
service-connected degenerative changes, 
residual fractures, simple, base of 
transverse process, first lumbar 
vertebra.  This disability should be 
evaluated with consideration of the 
applicable Diagnostic Code and the 
examiner should use language consistent 
with the criteria when describing any 
existing impairment.  Specifically, the 
examiner should provide an opinion 
addressing the relative degree of 
industrial impairment resulting from the 
veteran's degenerative changes, residual 
fractures, simple, base of transverse 
process, first lumbar vertebra.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
must also cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  The 
report of the examination should be 
comprehensive and should include adequate 
responses to the opinions requested.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If he fails to 
report for any examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

7.  If necessary, the RO should conduct a 
VA social and industrial survey to assess 
the veteran's his day-to-day functioning 
and the impact, if any, of his service-
connected disabilities on his ability to 
engage in gainful employment.

8.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed.  Specific 
attention is directed to the records-
development requests and medical 
examination/opinion reports to ensure 
full compliance with the directives of 
this REMAND.

9.  The veteran is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).  If the veteran fails to report 
for any scheduled examination, this fact 
should be noted in the claims folder.

10.  Finally, the RO should readjudicate 
whether an increased rating is warranted 
for the veteran's service-connected 
degenerative changes, residual fractures, 
simple, base of transverse process, first 
lumbar vertebra, and his 
psychopathological gastrointestinal 
reaction, and whether the veteran is 
entitled to TDIU.  The readjudication of 
the claims must be after ensuring that 
all applicable duty-to-notify and duty-
to-assist provisions have been fulfilled 
in accord with the VCAA.  The RO should 
also carefully consider the benefit of 
the doubt rule, and in this regard, if 
the evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




